                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 18-31023-HLB
Deborah Miller Zuranich                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-3                  User: rrombawa                     Page 1 of 1                          Date Rcvd: Oct 03, 2018
                                      Form ID: pdfeoc                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db             +Deborah Miller Zuranich,   3053 Fillmore St #245,   San Francisco, CA 94123-4009

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              David Burchard    TESTECF@burchardtrustee.com, dburchard13@ecf.epiqsystems.com
              Office of the U.S. Trustee / SF   USTPRegion17.SF.ECF@usdoj.gov
                                                                                            TOTAL: 2




         Case: 18-31023            Doc# 16        Filed: 10/05/18          Entered: 10/05/18 21:35:31                Page 1 of 4
                                               Entered on Docket
                                               October 03, 2018
                                               EDWARD J. EMMONS, CLERK
                                               U.S. BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA



   1

   2
                                          Signed and Filed: October 3, 2018
   3

   4

   5
                                           ________________________________________
   6                                       HANNAH L. BLUMENSTIEL
                                           U.S. Bankruptcy Judge
   7                          UNITED STATES BANKRUPTCY COURT
   8                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
   9   In re:                                      ) Case No. 18-31023 HLB
                                                   )
  10   DEBORAH MILLER ZURANICH,                    ) Chapter 13
                                                   )
  11                        Debtor.                )
                                                   )
  12
         ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE REQUIRED
  13                               DOCUMENTS
  14        On September 19, 2018, the court entered an order
  15   requiring Debtor Deborah Miller Zuranich to file on or before
  16   October 2, 2018:       Summary of Your Assets and Liabilities and
  17   Certain Statistical Information; Declaration About an
  18   Individual Debtor's Schedules; Schedules A-J; Statement of
  19   Financial Affairs for Individuals Filing for Bankruptcy;
  20   Chapter 13 Statement of Your Current Monthly Income and
  21   Calculation of Commitment Period; Chapter 13 Calculation of
  22   Your Disposable Income; and Chapter 13 Plan (collectively, the
  23   ³5HTXLUHG'RFXPHQWV´On October 2, Ms. Zuranich filed a
  24   Motion for Extension of Time to File Required Documents (the
  25   ³Motion´; Dkt. 14) by which Ms. Zuranich requested an
  26   additional sixty days to file the Required Documents.                       Upon due
  27   consideration, the court hereby ORDERS as follows:
  28        (1)    The Motion is GRANTED in part.



                                                - 1 -

Case: 18-31023    Doc# 16    Filed: 10/05/18    Entered: 10/05/18 21:35:31       Page 2 of 4
   1        (2)    The deadline for Ms. Zuranich to file the Required
   2               Documents is October 16, 2018.
   3        (3)    If Ms. Zuranich fails to comply fully and timely with
   4               paragraph (2) of this order, this case may be
   5               dismissed without further notice or hearing.
   6

   7                                  **END OF ORDER**
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28



                                              - 2 -

Case: 18-31023    Doc# 16   Filed: 10/05/18   Entered: 10/05/18 21:35:31   Page 3 of 4
                               Court Service List

  Deborah Miller Zuranich
  3053 Fillmore St #245
  San Francisco, CA 94123




Case: 18-31023   Doc# 16   Filed: 10/05/18   Entered: 10/05/18 21:35:31   Page 4 of 4
